UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05527 GENERAL NEW JERSEY MUNICIPAL MONEY MARKET FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 11/30 Date of reporting period: 2/29/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS General New Jersey Municipal Money Market Fund, Inc. February 29, 2016 (Unaudited) Coupon Maturity Principal Short-Term Investments - 99.8% Rate (%) Date Amount ($) Value ($) New Jersey - 99.8% Allamuchy Township Board of Education, GO Notes (School Bonds) 4.50 3/15/16 150,000 150,226 Allendale Borough, GO Notes, Refunding (General Improvement Bonds) 1.00 7/1/16 280,000 280,372 Avalon Borough, GO Notes (General Improvement Bonds and Water/Sewer Utility Bonds) 5.00 5/15/16 285,000 287,686 Belmar Borough Board of Education, GO Notes, Refunding (School Bonds) 3.00 8/1/16 260,000 262,609 Bergenfield Borough, GO Notes, BAN 1.00 3/2/16 523,000 523,008 Bernardsville Borough, GO Notes (General Bonds and Sewer Bonds) 2.25 8/15/16 504,000 508,248 Bloomfield Township, GO Notes, BAN (Water Utility) 1.50 8/5/16 3,250,000 3,263,588 Brick Township, GO Notes, Refunding 5.00 5/1/16 155,000 156,133 Bridgewater-Raritan Regional School District, GO Notes, Refunding (School Bonds) 4.00 7/15/16 305,000 308,860 Burlington County, GO Notes 2.00 5/15/16 100,000 100,290 Burlington County, GO Notes (General Improvement Bonds) 3.50 9/1/16 800,000 812,451 Burlington County, Solid Waste Utility BAN 1.00 5/17/16 5,750,000 5,759,554 Burlington County Bridge Commission, Lease Revenue Notes (Governmental Leasing Program) 1.50 5/17/16 4,775,000 4,787,303 Caldwell Borough, GO Notes, Refunding (General Improvement Bonds and Sewer Utility Bonds) 2.00 7/1/16 445,000 447,071 Camden County Improvement Authority, GO Notes, Refunding (County- Guaranteed Open Space Trust Fund) 3.00 6/1/16 595,000 598,813 Camden County Improvement Authority, Special Revenue (Congregation Beth El Project) (LOC; TD Bank) 0.04 3/7/16 1,200,000 a 1,200,000 Carlstadt Borough Board of Education, GO Notes, Refunding (School Bonds) 3.00 5/1/16 100,000 100,390 Clifton, GO Notes, Refunding 4.00 7/15/16 100,000 101,306 Collingswood Borough Board of Education, GO Notes, Refunding (School Bonds) 3.00 6/1/16 300,000 301,876 Delaware River Port Authority, Revenue, Refunding (LOC; TD Bank) 0.01 3/7/16 700,000 a 700,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Short-Term Investments - 99.8% (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 99.8% (continued) East Brunswick Township, GO Notes (General Improvement Bonds and Parking Utility Bonds) 2.00 3/15/16 1,995,000 1,996,312 Eastampton Township, GO Notes, Refunding 2.50 7/1/16 415,000 417,553 Egg Harbor Township Board of Education, GO Notes, Refunding (School Bonds) 1.25 4/1/16 120,000 120,073 Essex County Utilities Authority, Solid Waste System Revenue, Refunding 5.00 4/1/16 350,000 351,304 Florence Township, GO Notes, Refunding (The Board of Commissioners of Fire District Number 1) 2.00 7/15/16 175,000 175,775 Franklin Township, GO Notes, Refunding (General Improvement Bonds and Open Space Trust Fund Bonds) 4.00 5/1/16 125,000 125,716 Freehold Township Board of Education, GO Notes, Refunding (School Bonds) 4.00 7/15/16 100,000 101,261 Garwood Borough, GO Notes (General Improvement Bonds) 1.50 4/1/16 135,000 135,125 Gloucestor County Pollution Control Financing Authority, PCR, Refunding (ExxonMobil Project) 0.01 3/1/16 100,000 a 100,000 Guttenberg, GO Notes, BAN 1.00 3/18/16 1,500,000 1,500,277 Hamilton Township, GO Notes 2.00 6/1/16 250,000 250,875 Hamilton Township, GO Notes (General Improvement Bonds) 2.00 6/1/16 800,000 802,801 Harrington Park Borough, GO Notes 1.50 8/15/16 290,000 291,317 Hillsdale Borough Board of Education, GO Notes, Refunding (School Bonds) 3.00 7/15/16 355,000 358,153 Jackson Township Board of Education, GO Notes, Refunding (School Bonds) 5.25 6/15/16 300,000 304,025 Jefferson Township Board of Education, GO Notes, Refunding (School Bonds) 5.00 9/15/16 100,000 102,367 Jersey City, GO Notes (Real Property Tax Appeal Refunding Notes and Special Emergency Notes) 1.00 4/14/16 2,268,740 2,270,014 Lavallette Borough, GO Notes, Refunding 1.50 4/1/16 315,000 315,292 Lenape Regional High School District Board of Education, GO Notes, Refunding (School Bonds) 3.00 3/15/16 270,000 270,264 Lenape Regional High School District Board of Education, GO Notes, Refunding (School Bonds) 3.00 4/1/16 525,000 526,155 Leonia Board of Education, GO Notes, Refunding (School Bonds) 4.00 8/15/16 125,000 126,911 Linden, GO Notes 2.00 3/15/16 425,000 425,260 Coupon Maturity Principal Short-Term Investments - 99.8% (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 99.8% (continued) Livingston Township, GO Notes, Refunding 3.00 7/15/16 100,000 100,962 Long Beach Township, GO Notes, BAN 1.50 3/22/16 3,000,000 3,001,641 Long Beach Township, GO Notes, Refunding, BAN 1.50 9/1/16 1,000,000 1,003,942 Medford Township Board of Education, GO Notes, Refunding (School Bonds) 3.00 3/1/16 100,000 100,000 Middletown Township Board of Education, GO Notes (School Bonds) 2.00 8/1/16 200,000 201,166 Monmouth County, GO Notes (County College Bonds) 3.00 3/1/16 290,000 290,000 Monmouth County, GO Notes (County Vocational School Bonds) 3.00 3/1/16 440,000 440,000 Monmouth County, GO Notes, Refunding (General Improvement Bonds and Reclamation Center Utility Bonds) 4.00 3/1/16 300,000 300,000 Monroe Township Board of Education, GO Notes, Refunding (School District Bonds) 2.00 3/1/16 120,000 120,000 Montclair Township, GO Notes (General Improvement Bonds and Sewer and Water Utility Bonds) 3.00 3/1/16 1,365,000 1,365,000 New Jersey Economic Development Authority, EDR (Community Options, Inc. Project) (LOC; Wells Fargo Bank) 0.17 3/7/16 3,495,000 a 3,495,000 New Jersey Economic Development Authority, EDR (Diocese of Metuchen Project) (LOC; Bank of America) 0.05 3/7/16 4,750,000 a 4,750,000 New Jersey Economic Development Authority, EDR (Duke Farms Foundation Project) (LOC; Northern Trust Company) 0.01 3/1/16 1,200,000 a 1,200,000 New Jersey Economic Development Authority, EDR (Hathaway Associates, LLC Project) (LOC; Wells Fargo Bank) 0.20 3/7/16 1,065,000 a 1,065,000 New Jersey Economic Development Authority, EDR (Marco Holdings, LLC Project) (LOC; Wells Fargo Bank) 0.20 3/7/16 800,000 a 800,000 New Jersey Economic Development Authority, EDR (Maroukian Realty, LLC Project) (LOC; TD Bank) 0.09 3/7/16 560,000 a 560,000 New Jersey Economic Development Authority, EDR (Paddock Realty, LLC Project) (LOC; Wells Fargo Bank) 0.20 3/7/16 1,245,000 a 1,245,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Short-Term Investments - 99.8% (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 99.8% (continued) New Jersey Economic Development Authority, EDR (PB Tower, LLC and Metro Packaging and Imaging, Inc. Project) (LOC; TD Bank) 0.20 3/7/16 240,000 a 240,000 New Jersey Economic Development Authority, EDR (PB Tower, LLC and Metro Packaging and Imaging, Inc. Project) (LOC; TD Bank) 0.20 3/7/16 2,520,000 a 2,520,000 New Jersey Economic Development Authority, EDR (RCC Properties, LLC Project) (LOC; Wells Fargo Bank) 0.20 3/7/16 200,000 a 200,000 New Jersey Economic Development Authority, EDR (Volunteers of America Delaware Valley Property, Inc. Project) (LOC; TD Bank) 0.04 3/7/16 885,000 a 885,000 New Jersey Economic Development Authority, EDR, Refunding (RDR Investment Company LLC) (LOC; JPMorgan Chase Bank) 0.20 3/7/16 825,000 a 825,000 New Jersey Economic Development Authority, IDR (Penwell Holdings LLC Project) (LOC; TD Bank) 0.09 3/7/16 320,000 320,000 New Jersey Economic Development Authority, PCR, Refunding (Exxon Project) 0.01 3/1/16 100,000 a 100,000 New Jersey Economic Development Authority, Revenue (CPC Behavioral Healthcare Project) (LOC; Wells Fargo Bank) 0.17 3/7/16 1,400,000 a 1,400,000 New Jersey Economic Development Authority, Revenue (Developmental Disabilities Association of New Jersey Inc. Project) (LOC; Wells Fargo Bank) 0.17 3/7/16 1,140,000 a 1,140,000 New Jersey Economic Development Authority, Revenue (ESARC, Inc.) (Liquidity Facility; TD Bank) 0.06 3/7/16 1,940,000 a 1,940,000 New Jersey Economic Development Authority, Revenue (Falcon Safety Products, Inc. Project) (LOC; PNC Bank NA) 0.11 3/7/16 855,000 a 855,000 New Jersey Economic Development Authority, Revenue (Melrich Road Development Company, LLC Project) (LOC; Wells Fargo Bank) 0.20 3/7/16 1,410,000 a 1,410,000 New Jersey Economic Development Authority, Revenue (MZR Real Estate, L.P. Project) (LOC; Wells Fargo Bank) 0.20 3/7/16 2,845,000 a 2,845,000 Coupon Maturity Principal Short-Term Investments - 99.8% (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 99.8% (continued) New Jersey Economic Development Authority, Revenue (Oak Hill Academy Project) (LOC; Wells Fargo Bank) 0.17 3/7/16 940,000 a 940,000 New Jersey Economic Development Authority, Revenue (Parke Place Associates, LLC Project) (LOC; TD Bank) 0.09 3/7/16 4,305,000 a 4,305,000 New Jersey Economic Development Authority, Revenue (Somerset Hills YMCA Project) (LOC; TD Bank) 0.04 3/7/16 1,900,000 a 1,900,000 New Jersey Economic Development Authority, Revenue (The Peddie School Project) (Liquidity Facility; U.S. Bank NA) 0.01 3/7/16 3,305,000 a 3,305,000 New Jersey Economic Development Authority, Revenue (The Peddie School Project) (Liquidity Facility; U.S. Bank NA) 0.01 3/7/16 4,800,000 a 4,800,000 New Jersey Economic Development Authority, Revenue (Visiting Nurse Association Home Care, Inc. Project) (LOC; Wells Fargo Bank) 0.12 3/7/16 3,065,000 a 3,065,000 New Jersey Economic Development Authority, Revenue (Young Men's Christian Association of Metuchen Project) (LOC; Wells Fargo Bank) 0.17 3/7/16 645,000 a 645,000 New Jersey Economic Development Authority, School Facilities Construction Revenue, Refunding (Escrowed to Maturity) 5.00 3/1/16 200,000 200,000 New Jersey Economic Development Authority, Thermal Energy Facilities Revenue (Marina Energy LLC Project) (LOC; JPMorgan Chase Bank) 0.05 3/7/16 5,470,000 a 5,470,000 New Jersey Economic Development Authority, Thermal Energy Facilities Revenue (Marina Energy LLC Project) (LOC; JPMorgan Chase Bank) 0.05 3/7/16 10,000,000 a 10,000,000 New Jersey Educational Facilities Authority, Revenue, CP (Princeton University) 0.01 3/18/16 5,000,000 5,000,000 New Jersey Educational Facilities Authority, Revenue, CP (Princeton University) 0.01 4/4/16 5,200,000 5,200,000 New Jersey Health Care Facilities Financing Authority, Revenue (Hospital Capital Asset Financing Program) (LOC; JPMorgan Chase Bank) 0.01 3/7/16 150,000 a 150,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Short-Term Investments - 99.8% (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 99.8% (continued) New Jersey Health Care Facilities Financing Authority, Revenue (Hospital Capital Asset Financing Program) (LOC; JPMorgan Chase Bank) 0.01 3/7/16 275,000 a 275,000 New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Health System Obligated Group Issue) (LOC; JPMorgan Chase Bank) 0.01 3/7/16 300,000 a 300,000 New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Nursing and Rehabilitation, Inc.) (LOC; JPMorgan Chase Bank) 0.04 3/7/16 280,000 a 280,000 New Jersey Health Care Facilities Financing Authority, Revenue (The Matheny School and Hospital, Inc.) (LOC; Bank of America) 0.12 3/7/16 1,600,000 a 1,600,000 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) (LOC; TD Bank) 0.01 3/7/16 500,000 a 500,000 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health, Inc.) (LOC; Wells Fargo Bank) 0.02 3/7/16 100,000 a 100,000 New Jersey Housing and Mortgage Finance Agency, MFHR (LOC; Citibank NA) 0.01 3/7/16 12,000,000 a 12,000,000 New Jersey Housing and Mortgage Finance Agency, SFHR (Liquidity Facility; Bank of America) 0.02 3/7/16 3,200,000 a 3,200,000 New Jersey Housing and Mortgage Finance Agency, SFHR (Liquidity Facility; Royal Bank of Canada) 0.02 3/7/16 19,000,000 a 19,000,000 New Jersey Housing and Mortgage Finance Agency, Single Family Home Mortgage Revenue 2.00 10/1/16 100,000 100,806 New Providence Borough, GO Notes (General Improvement Bonds) 2.00 5/15/16 100,000 100,289 Newton, GO Notes, BAN 1.50 8/26/16 1,139,000 1,143,899 North Bergen Township, GO Notes, Refunding (General Improvement Bonds) 3.00 4/1/16 370,000 370,780 North Haledon Borough, GO Notes (General Improvement Bonds) 1.00 3/15/16 375,000 375,086 North Plainfield Borough, GO Notes (General Improvement Bonds and Sewer Utility Bonds) 3.00 6/1/16 1,180,000 1,187,083 Northfield Board of Education, GO Notes (School Bonds) 2.13 8/1/16 100,000 100,666 Coupon Maturity Principal Short-Term Investments - 99.8% (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 99.8% (continued) Ocean County, GO Notes (Capital Improvement Bonds) 3.00 6/1/16 100,000 100,627 Ocean County, GO Notes, Refunding 3.00 8/1/16 200,000 201,911 Ocean County, GO Notes, Refunding 4.00 8/1/16 100,000 101,500 Ocean County, GO Notes, Refunding 5.00 8/1/16 1,235,000 1,259,470 Old Bridge Township, GO Notes (General Improvement Bonds) 2.00 3/15/16 200,000 200,111 Old Tappan Borough, GO Notes (General Improvement Bonds) 1.00 8/15/16 185,000 185,462 Palmyra Borough, GO Notes (General Improvement Bonds and Sewer Utility Bonds) 3.00 3/1/16 580,000 580,000 Passaic County, GO Notes 3.00 4/1/16 100,000 100,217 Passaic County Improvement Authority, LR, Refunding (Preakness Healthcare Center Expansion Project) 5.00 5/1/16 175,000 176,296 Pennsauken Township, Special Emergency Notes 1.00 6/23/16 1,200,000 1,201,297 Pine Hill Borough, GO Notes 2.00 9/1/16 250,000 251,751 Pinelands Regional School District Board of Education, GO Notes, Refunding (School Bonds) 2.00 3/1/16 375,000 375,000 Piscataway Township Board of Education, GO Notes, Refunding (School Bonds) 4.00 8/15/16 265,000 269,096 Point Pleasant Borough Board of Education, GO Notes, Refunding (School Bonds) 3.00 3/15/16 120,000 120,108 Point Pleasant Borough Board of Education, GO Notes, Refunding (School Bonds) 3.00 7/15/16 485,000 489,319 Port Authority of New York and New Jersey, (Consolidated Bonds, 152nd Series) (JPMorgan Chase Bank PUTTERS, Series 2945) (Liquidity Facility; JPMorgan Chase Bank) 0.04 3/7/16 1,660,000 a,b,c 1,660,000 Port Authority of New York and New Jersey, (Consolidated Bonds, 185th Series) (Citigroup ROCS, Series RR II R-14086) (Liquidity Facility; Citibank NA) 0.04 3/7/16 2,050,000 a,b,c 2,050,000 Port Authority of New York and New Jersey, CP 0.04 3/22/16 12,205,000 12,205,000 Port Authority of New York and New Jersey, CP 0.05 4/5/16 5,200,000 5,200,000 Port Authority of New York and New Jersey, CP 0.05 4/6/16 1,010,000 1,010,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Short-Term Investments - 99.8% (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 99.8% (continued) Rahway, GO Notes 2.00 8/1/16 350,000 352,185 Ramapo Indian Hills Regional High School District Board of Education, GO Notes, Refunding (School Bonds) 2.50 6/1/16 1,075,000 1,080,097 River Vale Township, GO Notes (General Capital Bonds and Golf Course Utility Bonds) 2.00 8/1/16 230,000 231,435 Rutgers, The State University of New Jersey, GO Notes 5.00 5/1/16 1,220,000 1,229,673 Rutgers, The State University of New Jersey, GO Notes, Refunding 4.00 5/1/16 1,070,000 1,076,775 Rutgers, The State University of New Jersey, GO Notes, Refunding 4.00 5/1/16 260,000 261,482 Secaucus Board of Education, GO Notes (School Bonds) 2.00 8/15/16 260,000 261,653 South Amboy, GO Notes (General Improvement Bonds) 4.38 8/1/16 100,000 101,464 Summit, GO Notes, Refunding (Assessment Bonds, General Bonds and School Bonds) 5.25 6/1/16 130,000 131,544 Tender Option Bond Trust Receipts (Series 2015-XF2163), (Port Authority of New York and New Jersey, Consolidated Bonds, 194th Series) (Liquidity Facility; Citibank NA) 0.01 3/7/16 1,220,000 a,b,c 1,220,000 Toms River Township, GO Notes (General Improvement Bonds and Golf Utility Improvement Bonds) 3.00 6/15/16 100,000 100,725 Toms River Township, Special Emergency Notes 1.00 6/22/16 1,575,000 1,576,687 Trenton, GO Notes (School Bonds) 3.00 4/15/16 100,000 100,294 Union County, GO Notes (County College Bonds) 3.00 3/1/16 4,005,000 4,005,000 Union County, GO Notes, Refunding (County Vocational-Technical School Bonds and General Improvement Bonds) 2.00 3/1/16 195,000 195,000 Union County, GO Notes, Refunding (General Improvement Bonds) 5.00 3/1/16 100,000 100,000 Union County Improvement Authority, GO Lease Revenue, Refunding (Juvenile Detention Center Facility Project) 3.60 5/1/16 245,000 246,215 West New York, GO Notes 2.00 5/15/16 175,000 175,505 West Orange Board of Education, COP, Refunding (Lease Purchase Agreement between West Orange Township Board of Education as Lessee and AGH Leasing, Inc. as Lessor) 2.00 10/1/16 1,305,000 1,314,277 Coupon Maturity Principal Short-Term Investments - 99.8% (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 99.8% (continued) Willingboro Township, GO Notes (General Improvement Bonds) 2.00 4/15/16 650,000 651,274 Total Investments (cost $194,196,384) % Cash and Receivables (Net) % Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at February 29, 2016. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 29, 2016, these securities amounted to $4,930,000 or 2.53% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short- term rates). STATEMENT OF INVESTMENTS General New Jersey Municipal Money Market Fund, Inc. February 29, 2016 (Unaudited) The following is a summary of the inputs used as of February 29, 2016 in valuing the fund’s investments: Valuation Inputs Short-Term Investments ($) † Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 194,196,384 Level 3 - Significant Unobservable Inputs - Total † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board Members (“Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. GENERAL NEW JERSEY MUNICIPAL MONEY MARKET FUND, INC. By: /s/ Bradley J.
